QBffice of tip !i%tornep @enerat
                                          .&t&e    of lICexa$
DAN MORALES
 ATTORXEY
      GENERAL                               January 19,1996

     The Honorable Harvey Hilderbran                  Opinion No. DM-373
     Chair
     Committee on Human Services                     Re: Whether a city is restricted from
     Texas House of Representatives                  reannexing an area previously annexed and
     P.O. Box 2910                                   then disannexed under Local Government
     Austin, Texas 78768-2910                        Code section 43.033 (RQ-805)

     Dear Representative HiJderbran:

            Local Government Code section 43.033 provides:

                    (a)    A general-law municipality may annex adjacent territory
               without    the consent of any of the residents or voters of the area and
               without    the consent of any of the owners of land in the area provided
               that the   following conditions sre met:
                         (1) the municipality has a population of 1,000 or more and
                    is not eligible to adopt a home-rule charter;

                           (2) the procedural rules prescriied by this chapter are met;

                         (3) the municipality must be providing the area with water
                    or sewer service;

                         (4) the area does not include unoccupied territory in excess
                    of one acre for each service address for water and sewer service;

                         (5) the    service plan requires that poke and tire protection
                    at a level      consistent with protection provided within the
                    municipality    must be provided to the area within 10 days atIer
                    the effective   date of the annexation; and
                         (6) the municipahty and the affected landowners have not
                    entered an agreement to not annex the area for a certain time
                    period.

                   (b) It; after one year but before three years from the passage of
               an ordinance annexing an area under this section, a majority of the
               landowners or registered voters in the area vote by petition’submitted
               to the municipality for disannexation, the municipality shah
               immediately disamtex the area If the municipality disannexes the
The Honorable Harvey Hilderbran - Page 2 (DM-3 7 3 )




           area under this subsection, the municipality               may discontinue
           providing the area with water and sewer service.’

We understand you to ask what legal restrictions; if any, prevent a city, after an area has
been annexed under subsection (a) of section 43.033 but subsequently disannexed
pursuant to voter or landowner vote under subsection (b), from simply annexing the area
again under the subsection (a) provisions without the consent of the area’s residents,
voters, or landowners.     In answer to your question, so long as the conditions for
annexation set out in subsection (a) are met, we tind nothing in section 43.033 or
elsewhere that legally restricts the city from reannexing the area. The fact that the area
had already been annexed under those provisions and subsequently disannexed under
subsection (b) does not, in our opinion, in itself limit the city’s authority to annex the area
again under subsection (a).

        We note that the legislature, in other contexts, has expressly imposed restrictions
on a city’s reannexing an area after its disannexation. Section 43.141 of the Local
Govermnent Code specifically provides that an area d&annexed under that section because
of the city’s failure to provide services may not be reannexed within five years. We can
only conclude that had it intended to impose such restrictions in the section 43.033
context it would have specifically so indicated. We find no such restrictions. Nor do we
find any constitutional limitations as a matter of law on a city’s annexing an area under
section 43.033 that had already been annexed and then disannexed under that section.2




        ‘The provisionsof section 43.033 were first added in 1991. AU of May 26,1991.12d Leg., RS.,
ch 904, 1991 Tex Gen. Laws 3239. Subsection (a)(3) was amended in 1993 to read “water or sewer
saviee” instead of =watex and -      service.” Act of May 3, 1993,73d Leg., RS., ch 208, 1993 Tex.
Gen laws 395.

         The bill analysis to UK bill adding section 43.033 indicates that the “procedural roles presxkd
by this chapter” which must, under subsection (a)(Z), be met in section 43.033 aMexations, arc those set
out in subchapter C of chapter 43, and include notice and hearing requkmentq Local Gov’t code
$5 43.052 (rcquirements for preparation of service plan for provision of sexvices to annexed area), .055
(--Of                  annexation each year), .056 (limitations on area annexed each year). House Comm.
on Urban Affairs Bill Analysis, HB. 985.72d Leg., RS. l(l991).

         2We.note, however, that each annexation and diwmexation would, as a change affecting voting,
appear to also require prcdearance from the United States Justice Departrmt mder the Voting Flights
Act, 42 U.S.C 5 1973~



                                                     p.   2028
The Honorable Harvey Hilderbran - Page 3       (DM-3   7 3)




                                   SUMMARY

               The fact that an area adjacent to a city has already been annexed
          and then, pursuant to landowner or voter petition, disannexed under
          the provisions of Local Government Code section 43.033, does not
          in itself limit the city’s authority to annex the area again under that
          section. The city may reannex the area so long as the conditions for
          annexation set out in the section are met.




                                                      DAN MORALES
                                                      Attorney General of Texas

JORGE VEGA
First Assistant Attorney General

SARAH J. SHUUEY
Chair, Opinion Committee

Prepared by William Walker
Assistant Attorney General




                                          P-   2029